COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Arnold Shields, Individually, d/b/a Galveston Service
                            Company, d/b/a Blu Shields Construction, and Blu Shields
                            Construction, LLC v. Commercial State Bank, Douglas
                            Faver, Scott Conkling, Melissa Conkling, Suzanne Hubbard,
                            Daniel Jurgena, Roxanne Tomolialo, Joseph Cox, Thomas
                            Walsh and Gina F. Dominique

Appellate case number:      01-16-00643-CV

Trial court case number:    2015-06750

Trial court:                129th District Court of Harris County

       On November 1, 2016, this Court’s Order, among other things, dismissed as moot
the pro se appellants’ amended motion to compel the district clerk to produce all items
requested and directed appellants to retain counsel for Blu Shields Construction, LLC,
within thirty days of that Order, or else that appellant may be dismissed without further
notice. On December 6, 2016, this Court’s Order granted, in part, the appellants’ 90-day
extension request for 30 days from the date of that Order to find counsel for Blu Shields
Construction, LLC, or else to request and pay for the reporter’s record.


       On December 28, 2016, appellants filed a motion for reconsideration of the Order
dated December 6, 2016, requesting reversal of the denial of their amended motion to
compel because the district clerk has still not provided all of appellants’ requests as
specified in their several letters of designation and because they have paid for the records.


       We construe this motion as one for rehearing, but to the extent that appellants seek
rehearing of this Court’s November 1, 2016 Order, it is dismissed as untimely. Any
motion for rehearing must have been filed within 15 days after this Court’s judgment or
order is rendered, or by November 16, 2016, and any extension request must be filed
within 15 days after the last date to file a rehearing motion, or by December 1, 2016. See
TEX. R. APP. P. 49.1, 49.8.


       To the extent that appellants seek rehearing of this Court’s December 6, 2016
Order, it is denied because they were not aggrieved by that Order which granted, in part,
appellants’ extension request, not their amended motion to compel. See, e.g.,
CenterPoint Energy Entex v. R.R. Comm’n of Tex., 213 S.W.3d 364, 368 (Tex. App.—
Austin 2006, pet. dism’d) (noting that, “[t]o be aggrieved, a party must have a justiciable
interest—that is, the [] order must injure or threaten the party specifically and differently
from the public at large.”) (citations omitted).


        On January 4, 2017, the pro se appellants filed a second emergency motion for a
90-day extension of time to file their brief and to find counsel. Accordingly, because
appellants are proceeding pro se, the Court grants, in part, appellants’ second extension
request for 30 days, but appellants are warned that no further extensions will be
granted absent extraordinary circumstances. Thus, appellants must find counsel who
shall file a notice of appearance for Blu Shields Construction, LLC, within 30 days of
this Order or else the appellants must contact the court reporter and pay, or make
arrangements to pay, for the reporter’s record within 30 days of this Order. If
appellants fail to comply with this Order in a timely manner, this Court will dismiss Blu
Shields Construction, LLC, and set the briefing schedule and consider and decide this
appeal on those issues or points that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c)(1), (2), 42.3(b), (c).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually

Date: January 10, 2017